Exhibit 10.13

 

SIXTH AMENDMENT (2019-1) TO THE

PENSION PLAN FOR EMPLOYEES OF AMPHENOL CORPORATION
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2016

 

Pursuant to Section 12.1 of the Pension Plan for Employees of Amphenol
Corporation as amended and restated effective January 1, 2016 (the "Plan"), the
Plan is hereby amended as follows, effective December 31, 2018, to add an
additional accrued benefit for 2018 for certain identified participants, as
follows:

1.A new subsection (k) shall be added to Section 4.1 to read as follows:

 

(k)  The Participants identified in Appendix I shall accrue the following
benefit as of December 31, 2018, which shall be an “Additional Benefit”.  On or
after January 1, 2019, the accrued benefit of such Participants shall be the sum
of (i) the accrued benefit calculated as of such date pursuant to the Plan
without regard to the Additional Benefit, plus (ii) the Additional Benefit. 

 

2. Exhibit A: Salaried Employees’ Pension Plan of the Amphenol Corporation, is
amended by adding the following Note to the end of the cover pages thereof:

(4)Additional Benefit for Certain Participants.  Certain Participants shall be
entitled to an Additional Benefit - see Section 4.1(k) of, and Appendix I to,
the Plan.

 

3. Exhibit C: LPL Technologies Inc. Retirement Plan is amended by adding the
following Note to the end of the cover pages thereof:

(4)Additional Benefit for Certain Participants.  Certain Participants shall be
entitled to an Additional Benefit - see Section 4.1(k) of, and Appendix I to,
the Plan.

 

4. The first page of Exhibit G: Pension Plan for Salaried Employees of the
Sidney Division, Amphenol Corporation, is amended by adding the following Note
to the end thereof:

(4)Additional Benefit for Certain Participants.  Certain Participants shall be
entitled to an Additional Benefit - see Section 4.1(k) of, and Appendix I to,
the Plan.



 

 

 

 

 

 

 

 

AMPHENOL CORPORATION

Dated:

October 4, 2019

By:

/s/ David Silverman

 

 

Its:

Vice President, Human Resources

 



